Per Curiam. For the second time, the State moves this court to direct appellant Sedric Maurice Simpson to comply with Ark. Sup. Ct. R. 4-3 (h). We granted the State’s original motion on May 6, 1999. Simpson filed a brief on June 11, 1999, but the amended abstract still fails to comply with Rule 4-3 (h). Simpson has filed no response to the State’s second motion.  We deny the State’s motion and instead direct the State to file a supplemental abstract in compliance with Rule 4-3 (h) which is consistent with the State’s burden under the rule to make certain and certify that all objections and adverse rulings be abstracted and all points argued by Simpson that appear to involve prejudicial error are briefed. The State’s alternative request for a thirty-day extension is granted. Upon receipt of the supplemental abstract, we will review and determine whether defense counsel’s name should be referred to the Committee on Professional Conduct. See McGehee v. State, 327 Ark. 88, 937 S.W.2d 632 (1992).